 

Exhibit 10.1

 

[tex10-1_logo.jpg]

 

December 15, 2015

 

ZAIS Group LLC

2 Bridge Ave Suite 322

Red Bank, NJ 07701

 

Mr. Gregory Barrett

 

Dear Mr. Barrett,

 

Please let this letter serve as confirmation of your offer of employment by ZAIS
Group LLC (“ZAIS”), as Managing Director – Head of the Client Relations and
Business Development, reporting to ZAIS’ President. You will commence full time
employment at ZAIS’ Red Bank, New Jersey headquarters on December 28, 2015 or a
subsequent date, not later than February 1, 2016, if required in order to allow
you to comply with your contractual employment obligations to Neuberger Berman.
If, due to your contractual employment obligations to Neuberger Berman, you are
unable to, and do not, commence full time employment by February 1, 2016, this
offer of employment will be automatically and without notice withdrawn and be
null and void. You will become a member of the ZAIS Management Advisory
Committee and an Observer of the ZAIS Investment Committee.

 

Employment with ZAIS is on an at-will basis. That means that either you or ZAIS
may end the employment relationship at any time, for any reason or no reason,
with or without notice. Your position is a full time exempt position.

 

Your annual base salary will be $300,000, prorated for the calendar year in
which you commence your employment by ZAIS, payable in semimonthly installments
of $12,500, and subject to all federal, state, and local withholdings, and
deductions for your participation in ZAIS’ employee benefit plans.

 

In addition to your base salary, you will receive $400,000 (“Sign on Bonus”) to
be paid in cash within five business days from the date you commence employment
by ZAIS.

 

In addition to your base salary, and the Sign on Bonus, for 2016, you will
receive guaranteed year end incentive compensation in the amount of $1,100,000
(“2016 Guaranteed Incentive Compensation”) to be paid in cash by ZAIS in the
first quarter of 2017 on such date that is consistent with the timing of the
payment of ZAIS’ 2016 discretionary incentive compensation awards, but no later
than March 15, 2017 (“2016 Payment Date”). Payment of 2016 Guaranteed Incentive
Compensation is contingent upon your not being terminated for Cause (as defined
in the ZAIS Group LLC Employee Handbook, as of the date of this letter) or not
voluntarily resigning prior to 2016 Payment Date. In the event of 1) your
voluntary termination of your employment by ZAIS prior to 2016 Payment Date or
2) involuntary termination by ZAIS for Cause (as defined in the ZAIS Group LLC
Employee Handbook, as of the date of this letter) prior to 2016 Payment Date,
2016 Guaranteed Incentive Compensation will be forfeited in its entirety.

 

 

 

  

In addition, for 2017, you will receive guaranteed year end incentive
compensation in the amount of $1,000,000 (“2017 Guaranteed Incentive
Compensation”) to be paid in cash by ZAIS in the first quarter of 2018 on such
date that is consistent with the timing of the payment of ZAIS’ 2017
discretionary incentive compensation awards, but no later than March 15, 2018
(“2017 Payment Date”). Payment of 2017 Guaranteed Incentive Compensation is
contingent upon your not being terminated for Cause (as defined in the ZAIS
Group LLC Employee Handbook, as of the date of this letter) or not voluntarily
resigning prior to 2017 Payment Date. In the event of 1) your voluntary
termination of your employment by ZAIS prior to 2017 Payment Date or 2)
involuntary termination by ZAIS for Cause (as defined in the ZAIS Group LLC
Employee Handbook, as of the date of this letter) prior to 2017 Payment Date,
2017 Guaranteed Incentive Compensation will be forfeited in its entirety. For
the avoidance of doubt, for any termination of your employment, other than 1)
involuntary termination by ZAIS for Cause (as defined in the ZAIS Group LLC
Employee Handbook, as of the date of this letter) or 2) your voluntary
termination of your employment, (i) prior to the payment of the 2016 Guaranteed
Incentive Compensation, you shall be paid the 2016 Guaranteed Incentive
Compensation on the 2016 Payment Date and the 2017 Guaranteed Incentive
Compensation on the 2017 Payment Date; or (ii) prior to the payment of the 2017
Guaranteed Incentive Compensation, you shall be paid the 2017 Guaranteed
Incentive Compensation on the 2017 Payment Date. Each payment hereunder that
qualifies as “deferred compensation” under Section 409A of the U.S. Internal
Revenue Service and its implementing regulations and notices (“Section 409A”)
shall be deemed to be a “separate payment” for purposes of Section 409A.

 

In addition to your base salary, the Sign on Bonus, and the 2016 Guaranteed
Incentive Compensation and the 2017 Guaranteed Incentive Compensation, you will
receive an equity award within five business days of your start date in the form
of 100,000 Class B-0 Units of ZAIS Group Parent, LLC (“the B-0 Award”), with a
vesting date of March 17, 2017. Information concerning your rights, obligations
and restrictions in accepting the B-0 Award is contained in the Restricted Unit
Award Agreement, the Registration Rights Agreement, the Tax Receivables
Agreement, the Exchange Agreement, the Joinder Agreement, and the Second Amended
and Restated LLC Agreement of ZAIS Group Parent, LLC, all of which will be
provided under separate cover.

 

The payment, the amount, the timing, and character of additional compensation
for 2015, 2016, and 2017, if any, beyond the base salary, the Sign on Bonus, the
2016 Guaranteed Incentive Compensation, the 2017 Guaranteed Incentive
Compensation, and the B-0 Award is at the sole discretion of ZAIS, and will be
determined by, among other factors, both ZAIS’ financial results and your
individual performance. No such additional compensation has been promised to you
with respect to 2015, 2016, and 2017 and you are not relying on the prospect of
additional compensation in accepting this offer of employment.

 

 

 

  

As a further condition to your employment at ZAIS, you will be required to
execute a non-competition agreement with ZAIS containing customary
confidentiality, non-competition, and non-solicitation provisions. This
agreement will be provided separately from this offer of employment.

 

Upon joining ZAIS, you may not engage in any selling activity until you have
consulted with the ZAIS Legal and Compliance Department about whether you must
register with the NFA, and, presuming registration is required, your
registration is determined to be effective.

 

SEC Rule 206(4)-5 “Political Contributions by Certain Investment Advisers” may
place certain restrictions on ZAIS as a result of your past and future political
contributions. Therefore, as an additional condition of your employment, you
will be required to provide a list of all political contributions made by you
and members of your household during the past 24 months by completing Attachment
I of this letter - “Political Contributions – Employment Candidate Disclosure”.
Any misrepresentation of, or omission of any contributions from this information
request, will be cause for your dismissal from employment.

 

We understand, and you confirm, that you (i) are a citizen of the United States
or are legally eligible to work here, (ii) are not registered as an investment
advisor under the Investment Advisors Act of 1940, (iii) do not maintain any
other federal or state securities registrations or licenses (other than your
Series 7, Series 63, and Series 65 licenses, which will not be registered with a
broker-dealer once you become a ZAIS employee), (iv) are not subject to any
order issued by the Securities and Exchange Commission or any other securities
regulator, (v) have never been convicted of, or plead guilty to a crime, (vi)
are not a defendant in any litigation, (vii) have never been accused in any
litigation or regulatory action of any violations of federal, state or foreign
securities laws or breach of fiduciary duty, (viii) are not aware of any
investigation or examination commenced or contemplated to be commenced against
you by any governmental agency, regulatory authority or securities or
commodities exchange in the United States or elsewhere, and (ix) are not subject
to any employment agreement or contract that would be violated by your
employment with ZAIS or any post-employment contractual or other restriction
which would limit your ability to compete with your former employer or solicit
any actual or potential investor client of ZAIS.

 

This offer of employment, and your continued employment, are contingent upon the
accuracy of the foregoing as well as the results of both a background check (for
which we will request your authorization), and reference checks (for which you
will provide us at least three names). The results of the background check are
generally made available 3 to 4 weeks after such authorization is provided. If
the background check or reference checks reveal any information that ZAIS may
deem to represent a risk to ZAIS, we reserve the right to rescind this offer.

 

 

 

  

You will be entitled to four weeks of paid time off per year (this is all
inclusive of vacation, sick days, personal days, etc.), pro-rated for the first
calendar year based on your date of hire. The benefits at ZAIS include:

 

Medical and dental insurance with employee co- pay; Vision plan

401K (after three months continuous employment)

$50,000 life insurance and basic LTD disability coverage

 

If the above terms are agreeable to you, please sign below, and return this
letter to Ann O’Dowd.

 

If not countersigned and returned to ZAIS by you, this offer of employment
automatically and without notice expires and becomes null and void at 5:00 PM
New York City time December 21, 2015

 

Regards,

 

/s/ Michael Szymanski     Michael Szymanski   /s/ Gregory Barrett ZAIS Group LLC
  Gregory Barrett

 

CC: Christian Zugel, Ann O’Dowd

 

 

 



 

ATTACHMENT I

 

POLITICAL CONTRIBUTIONS – EMPLOYMENT CANDIDATE DISCLOSURE

 

SEC Rule 206(4)-5 concerning “Political Contributions by Certain Investment
Advisers” may place certain restrictions on ZAIS as a result of your past and
future political contributions to candidates, successful candidates or holders
of state or local public office in the U.S., or to candidates for federal office
if they currently hold a state or local political office in the U.S.
(collectively, “Political Contributions”).

 

As a condition of your employment, please either acknowledge your understanding
of this requirement and state you have made no such contributions, or provide a
list of all such political contributions you and members of your household made
during the past 24 months. Any misrepresentation or omission about your
contributions may be cause for your dismissal from employment.

 



A. X  I have made no Political Contributions, nor have any members of my
household, during the past 24 months. B.    I (or members of my household) have
made one or more Political Contributions during the past 24 months.



  

/s/ Gregory Barrett  (Name/Signature)

 

If you checked B., above, please provide the following information for each
political contribution that has been made. Attach additional pages, as needed.

 

Public Office:       Jurisdiction:       Recipient:       Value:       Date of
Contribution:  

Attach additional pages if necessary

 

 

